Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 10/25/2021.
2.	Claims 1-4, 6-11, 13-17 and 19-23 are pending in this application. Claims 1, 8 and 15 are independent claims. In the instant Amendment claims 1, 8 and 15 were amended, claims 5, 12 and 18 were canceled and claims 21-23 were added. This is a Non-Final action on the RCE filed 10/25/2021.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1, 2, 6-9, 13-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Amini et al (“Amini” US 9,812,151) in view of Penilla et al (“Penilla” US 10,453,453).

Regarding claim 1, Amini discloses a method for customized responses, the method comprising: 
connecting a user (see col. 35, lines 41-50; “A user 1010 can use a computer 1015a, a smart phone 1015b and/or a tablet 1015c to communicate with a virtual agent. The virtual agent can be implemented via system 1020.”); 
developing a system-aware user persona based on the connected user (see col. 16, lines 56-65; “a personal profile of the user is determined. The personal profile can include key-value pairs captured, for example, from the user's utterances that can show the user's personal information, preferences, likes, dislikes, favors, beliefs, values, needs, etc. The personal profile can be populated and/or updated as the user-virtual agent dialogue in different sessions go on.”);
engaging in a user interaction (see fig 1, 110 “utterance of a user”); and 
generating a response to the user interaction based on the developed system-aware user persona and user interaction (see col. 16, lines 56-65; “At every timestamp of the conversation, the virtual agent can use the most updated user's profile to provide personalized responses to the user”). 

Amini does not expressly disclose engaging in a back-and-forth user interaction, wherein the system-aware user persona narrows down a context and a tone of the user interaction; nor wherein the developed system-aware user persona is stored in a persona database that includes patterns of the user, the patterns being based on the user’s social media accounts.

However, Penilla discloses engaging in a back-and-forth user interaction, wherein the system-aware user persona narrows down a context and a tone of the user interaction (see col. 48, line 36 to col. 49, line 54; “a vehicle system can interface with a user by requesting simple user feedback, e.g., by providing the user a set of simple queries. As vehicle settings become more complex, making settings can be very distracting, especially when driving. As such, instead of requiring a user to navigate screens and settings and inputs, a vehicle interface system can generate a set of queries, which are then used to determine a setting or recommended setting. The queries can be, for example, a set of verbal questions. Once the user answers the questions, the system will narrow down to what the user wishes to do.”); and wherein the developed system-aware user persona is stored in a persona database that includes patterns of the user, the patterns being based on the user’s social media accounts (see col. 18, lines 39-62; contextual relevance is based on information retrieved from a user database that includes “information from social networks, information from patterns of use by the user”). It would have been obvious to an artisan before the effective filing date of the present invention to include Penilla’s teachings in 

Regarding claim 2, Amini discloses wherein connecting the user is selected from the group consisting of loading a website, downloading an application, and opening an application (see col. 35, lines 41-50; “A user 1010 can use a computer 1015a, a smart phone 1015b and/or a tablet 1015c to communicate with a virtual agent. The virtual agent can be implemented via system 1020.”). 

Regarding claim 6, Amini discloses wherein the user interaction is selected from the group consisting of a question, an inquiry, and a command (see fig 8A). 

Regarding claim 7, Amini discloses wherein generating a response to the user interaction based on the developed system-aware user persona and user interaction further comprises: determining a user context and a user emotion; and issuing a response based on the determined user context and the determined user emotion (see fig 1, 120/130/150, determine emotion/mood vector and output response based on the determination). 

Regarding claim 8, Amini discloses a method for customized responses, the method comprising: 

developing a system-aware user persona based on the connected user (see col. 16, lines 56-65; “a personal profile of the user is determined. The personal profile can include key-value pairs captured, for example, from the user's utterances that can show the user's personal information, preferences, likes, dislikes, favors, beliefs, values, needs, etc. The personal profile can be populated and/or updated as the user-virtual agent dialogue in different sessions go on.”);
engaging in a user interaction (see fig 1, 110 “utterance of a user”); and 
generating a response to the user interaction based on the developed system-aware user persona and user interaction (see col. 16, lines 56-65; “At every timestamp of the conversation, the virtual agent can use the most updated user's profile to provide personalized responses to the user”). 

Amini does not expressly disclose engaging in a back-and-forth user interaction, wherein the system-aware user persona narrows down a context and a tone of the user interaction; nor wherein the developed system-aware user persona is stored in a persona database that includes patterns of the user, the patterns being based on the user’s recently read news articles.

However, Penilla discloses engaging in a back-and-forth user interaction, wherein the system-aware user persona narrows down a context and a tone of the user 

Claims 9 and 12-14 are similar in scope to claims 2 and 5-7, respectively, and are therefore rejected under similar rationale. 


connecting a user (see col. 35, lines 41-50; “A user 1010 can use a computer 1015a, a smart phone 1015b and/or a tablet 1015c to communicate with a virtual agent. The virtual agent can be implemented via system 1020.”); 
developing a system-aware user persona based on the connected user (see col. 16, lines 56-65; “a personal profile of the user is determined. The personal profile can include key-value pairs captured, for example, from the user's utterances that can show the user's personal information, preferences, likes, dislikes, favors, beliefs, values, needs, etc. The personal profile can be populated and/or updated as the user-virtual agent dialogue in different sessions go on.”);
engaging in a user interaction (see fig 1, 110 “utterance of a user”); and 
generating a response to the user interaction based on the developed system-aware user persona and user interaction (see col. 16, lines 56-65; “At every timestamp of the conversation, the virtual agent can use the most updated user's profile to provide personalized responses to the user”). 

Amini does not expressly disclose engaging in a back-and-forth user interaction, wherein the system-aware user persona narrows down a context and a tone of the user interaction; nor wherein the developed system-aware user persona is stored in a persona database that includes patterns of the user, the patterns being based on the user’s recent online purchases.



Claims 16 and 19-20 are similar in scope to claims 2, 6 and 7, respectively, and are therefore rejected under similar rationale. 

Regarding claim 21, Penilla discloses wherein the context of a question of the user is clarified and narrowed down before a final answer is determined based on the back-and-forth engagement of the user interaction (see col. 48, line 36 to col. 49, line 54; “a vehicle interface system can generate a set of queries, which are then used to determine a setting or recommended setting. The queries can be, for example, a set of verbal questions. Once the user answers the questions, the system will narrow down to what the user wishes to do.”).

Regarding claim 22, Penilla discloses detecting changes in a speaking pattern and the tone of a user’s voice and, based on an analysis of the user’s persona, matching the tone, emotion, speaking pattern and language (see col. 10, line 11 to col. 11, line 24; by comparing profiles containing user tone, mood, language and speaking patterns to known profiles, an inference can be made on the part of the vehicle on how to respond.).

.


7.	Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amini and Penilla in view of Adams et al (“Adams” US 2014/0074833).

Regarding claim 3, Amini discloses wherein developing the system-aware user persona based on the connected user further comprises: gathering a plurality of local user data (see col. 31, lines 60-64 “User location information (i.e., city, state, country) and interests are retrieved from user profile.”).
Amini does not expressly disclose accessing a connected enterprise employee system and a connected digital footprint system; gathering a plurality of enterprise employee data from the connected enterprise employee system; and gathering a plurality of digital footprint data from the connected digital footprint system.

However, Adams discloses accessing a connected enterprise employee system and a connected digital footprint system; gathering a plurality of enterprise employee data from the connected enterprise employee system; and gathering a plurality of digital footprint data from the connected digital footprint system (see paragraph [0070] “in one embodiment the user's persona is automatically determined (e.g., by logic such as 

Regarding claim 4, Amini discloses wherein the plurality of local user data is selected from the group consisting of calendar data, IP address data, and global positioning system (GPS) data (see fig 10, 1015b; inherent feature since GPS/IP address are notoriously associated with smart devices). 

Claims 10 and 11 are similar in scope to claims 3 and 4, respectively, and are therefore rejected under similar rationale. 

Claims 17 and 18 are similar in scope to claims 3, and is therefore rejected under similar rationale. 

Response to Arguments
8.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174